MAGRUDER, Judge
(concurring).
I agree with the court’s conclusion that Order No. 112, as amended, is invalid in so, far as it purports to make a retroactive determination of the applicable-dollarsrand-cents maximum prices for sales already executed prior to the issuance of the order. I add some comments of my own only because I think the opinion of the court may leave an erroneous impression of our view as to the issues left for decision in the District Court in the pending enforcement action, now that Order No. 112 is out of the way.
The crucial provision of the regulation, for the period now in question, is GMPR § 1499.3, as amended by Amendment 54. 8 F.R. 6962. The introductory paragraph of § 1499.3 makes the general statement that a seller’s maximum price for a commodity which cannot be priced under the preced*917ing section “shall be a maximum price in line with the level of maximum prices established by this General Maximum Price Regulation. Such price [i, e., the seller’s maximum price for a commodity which cannot be priced under the preceding section] shall be determined by the seller in accordance with the following procedures * * *” Later follows § 1199.3(b) (1), which gives a specific formula, apparently applicable to complainants at the time they made the sales now in question, for determining their maximum price. The seller was at liberty to go ahead and sell at that price if correctly computed by following the specific formula; he was not required to withhold a sale until such price was reported to and approved by the Price Administrator. A price correctly computed according to the formula in § 1499.3(b) (1) would normally be an in-line price. In exceptional cases, however, because of the existence of factors which need not now be explained in detail, a correct application of the special formula set forth in § 1499.3(b) (1) might produce an out-of-line price. In any case where this discrepancy existed, it seems to me the applicable maximum price would not be a “price in line with the level of maximum prices established by this General Maximum Price Regulation.” The specific direction in § 1499.3(b) (1) would prevail over the more general formula stated in the introductory paragraph of § 1499.3. The price, arrived at by a correct computation under § 1499.3(b) (1), would become the maximum price, whether or not it happened to be out of line with the general level of maximum prices established by the regulation.1
Amendment 54 did provide that, within 10 days after “determining a maximum price” under § 1499.3(b) (1), the seller shall report such price to the appropriate field office of the OPA upon a prescribed form; and that the price so reported “shall be subject to adjustment at any time” by the OPA. I agree with the opinion of the court that this authorized the Price Administrator by subsequent order to reduce a maximum price, correctly computed under § 1499.3(b) (1), in cases where the application of that special formula produced an out-of-line price. But the regulation did not specifically reserve to the Price Administrator the power to make any such adjustment order retroactive, to cover past sales, whether or not the reporting provision had been complied with on time. In the Statement of Considerations accompanying the issuance of Amendment 54, the Price Administrator said: “Adjustments in reported prices may be made by the Office of Price Administration, but they will not apply retroactively.”2 The seller ought not to gain by a failure to make a timely compliance with the reporting provision; but it seenas to have been a casus omissus in the regulation. In this respect the regulation is in marked contrast with the Rent Regulation for Housing. The rent regulation provides that, in the case of new housing accommodations first rented after the effective date of the regulation, the landlord’s self-determined “first rent” shall become the maximum rent, subject to subsequent reduction by the Price Administrator to the level of the rents generally prevailing on the maximum rent date for comparable accommodations in the defense-rental area. There is also a reporting requirement in the rent regulation; but in that regulation the Price Administrator specifically reserves the power to make a subsequent reduction to the level of comparability retroactive if the landlord fails to comply with the reporting requirement, that is, fails to file a registration statement within 30 days after the first renting. See 150 East 47th Street Corp. v. Creedon, Em.App., 1947, 162 F.2d 206.
Since the applicable provision of the GM PR did not confer upon the Price Administrator power to adjust retroactively an out-of-line price correctly computed under § 1499.3(b) (1), Order No. 112, issued un*918der such regulation, is “not in accordance with law” in so far as it purported to be retroactive. The regulation is “law”, binding not only upon sellers, but also upon the Price Administrator in his administration of an adjustment provision contained in the regulation. Therefore, it does not seem to me to make any difference whether Order No. 112 was issued before or after the enforcement suit 'was filed in the District Court; though, strictly, we are not now called upon to decide whether Order 112 would have been valid retroactively if it had been issued before the enforcement suit was filed.
This court will have fully performed its allotted function when it 'enters its judgment declaring that Order No. 112, as amended, is invalid in so far as it purports to be retroactive.. The effect of our judgment will be to knock Order No. 112 out of the pending enforcement suit in the District Court. But we do not have the further function to interpret the regulation so as to determine what is the applicable‘formula for computing complainants’ maximum prices. The opinion of the court states that, from the opening paragraph of § 1499.3 of the GMPR, it is clear “that the overriding consideration in pricing commodities under the section was that the prices should be in line with the level of prices for the commodity established by the regulation.” That, together with the court’s reliance upon Collins v. Fleming, Em.App., 159 F.2d 431, might be taken to imply that, in determining whether complainants made sales in excess of their ceiling price, the District Court must apply this general in-line formula instead of the specific formula prescribed in § 1499.3(b) (1). I do not think that the court means to decide this point, nor do I think it is presented for our decision. From the provisions of the regulation above set forth, it would seem to me that complainants’ maximum price is the price correctly computed by the application of the special formula in § 1499.3(b) (1) until changed by subsequent valid order by the Price Administrator. That certainly would be the case if complainants had made a timely compliance with the reporting provision in the regulation. I think it would be a very strained interpretation of the regulation to hold that, after the expiration of the 10-day period, if no report is made, the seller’s maximum price ceases to’be the price correct!}' computed in accordance with the special formula of § 1499.3(b) (1) and becomes that price which is in line with the general level of prices established by the regulation as stated in the more generalized formula in the preliminary paragraph of that section. However, I think this question of interpretation is for the District Court, unembarrassed by anything we might say or imply. In my view it is for the District Court to decide (1) whether, upon a correct interpretation of the regulation, complainants’ maximum price is to be computed by the application of the special formula in § 1499.3(b) (1) or under the more general in-line formula; (2) as a matter of fact, what is complainants’ maximum price computed by the application of the proper formula; and (3) whether complainants made sales at prices in excess of their maximum price, so computed.

 That such was the Price Administrator’s original intention is perhaps made even clearer by the fact that the Price Administrator, in Amendment 61, inserted in § 1499.3(b) (1), just after setting forth the mathematical procedure for computing tbe price, the following sentence: “The resulting figure shall be his maximum price for the commodity.” 9 F.R. 5170.


 Quoted in Porter v. Senderowitz, 3 Cir., 1946, 158 F.2d 435, 439, fn. 9.